DETAILED ACTION
	This is the first office action for US Application 17/588,954 for a Seat Slider Device.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0020459 to Moriyama et al.  Regarding claim 1, Moriyama et al. discloses a seat slider device comprising a lower rail (5) attached to a body of a vehicle, and an upper rail (6) attached to a seat and slidable with respect to the lower rail.  The upper rail comprises a roller (13) or a slider piece being in contact with a bottom plate of the lower rail.  There is a protrusion (14, 23) supporting the roller or the slider piece, and the protrusion is integrated with the upper rail.
Regarding claim 2, a hollow space is defined in the protrusion (see paragraph 38).  Regarding claim 5, an end of the protrusion is opened (see paragraph 38).  Regarding claim 6, Applicant is attempting to claim the process by which the protrusion is formed.  However, the process does not limit the structure claimed and therefore has no significance for patentability of the claim.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10059230 to Kume
US 6691971 to Yamada
	US 10220731 to Kume
	US 10059229 to Kume
	US 20200001745 to Shimizu
	US 5785292 to Muraishi
US 20220017000 to Zhao
US 2014/0110554 to Oya
The above prior art discloses seat slider devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632